DETAILED ACTION
Claims 2-4, 7, 8, 10-12, 14, 16, 18-86, 88, 91-361 have been canceled. Claims 1, 5, 6, 9, 13, 15, 17, 19, 21, 87, 89, 90 remain pending. 
Applicant's arguments filed 1-28-21 have been fully considered but they are not persuasive. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
When referencing the 113 page specification, please use page and paragraph number (and line number as necessary) of the original specification. Do not simply use paragraph numbers or refer to the US Patent Application Publication. 
Election/Restrictions
Applicant's elected Group III (B2M), claims 1-6, 8, 9, 13, 15, 17, 19, 21,44,58,68,87,89,90,123,127,134, and 150, with traverse in the reply filed on 1-25-16.  
Claims 1, 5, 6, 8, 9, 13, 15, 17, 19, 21, 87, 89, 90 remain under consideration as they relate to the species of targeting the B2M gene.  
Priority
Provisional application 61/808594 taught: “"Recently published type II CRISPR/Cas systems use Cas9 nuclease that is targeted to a genomic site by complexing with a synthetic guide RNA that hybridizes to a 20-nucleotide DNA sequence and immediately preceding an NGG motif recognized by Cas9 (thus, a (N)20NGG target DNA sequence).” However, ‘594 did not teach the specific structure of 20NGG or G(N)19NGG sequence target within the B2M gene OR the structure of the final “mutation” obtained in the B2M gene. Therefore, no inference for the target site of any B2M gene or the gRNA specifically required for use in combination with Cas9 protein for targeting the B2M gene can be made from the original disclosure. With over 250 examples of targets sites in ‘594, taken with the absence of any target sites for any B2M gene, applicants’ have essentially acknowledged that targeting the B2M gene was an afterthought. The reasonable lack of written description for the starting materials required to target the B2M gene, specifically with efficiency of at least 50%, was not in applicants’ possession at the time of filing. With over 250 examples of target sites in ‘594, applicants may be eligible for a claim that encompasses the genus of targeting a mammalian gene with Cas9 and a single gRNA with at least 50%, but that does not mean applicants are eligible for any species of gene, specifically a human B2M gene, within that genus. Whether or not someone could find target sequences later is not the issue. While formulas for finding targeting sequences for gRNA were known, the issue is greater than that. The specification does not teach the structure of the final mutation or how to use a mammalian pluripotent cell with any B2M gene mutation. Accordingly, the concept lacks written description in parent application 61/808594.
Therefore, the claims have priority to 4-4-14, the filing date of parent application PCT/US2014/033082.  
Response
Applicants’ reference to case law is noted but is not persuasive. The fact pattern in this case is different than the fact pattern in those cases. 
20NGG or G(N)19NGG sequence within a mammalian B2M gene OR the location of a specific (N)20NGG or G(N)19NGG sequence target within the B2M gene OR the structure of the final “mutation” obtained in the B2M gene. Therefore, no inference for the target site of any B2M gene or the gRNA specifically required for use in combination with Cas9 protein for targeting the B2M gene can be made from the original disclosure. With over 250 examples of targets sites in ‘594, taken with the absence of any target sites for any B2M gene, applicants’ have essentially acknowledged that targeting the B2M gene was an afterthought. The reasonable lack of written description for the starting materials required to target the B2M gene, specifically with efficiency of at least 50%, was not in applicants’ possession at the time of filing. With over 250 examples of target sites in ‘594, applicants may be eligible for a claim that encompasses the genus of targeting a mammalian gene with Cas9 and a single gRNA with at least 50%, but that does not mean applicants are eligible for any species of gene, specifically a human B2M gene, within that genus. Whether or not someone could find target sequences later is not the issue. While formulas for finding targeting sequences for gRNA were known, the issue is greater than that. The specification does not teach the structure of the final mutation or how to use a mammalian pluripotent cell with any B2M gene mutation. Accordingly, the concept lacks written description in parent application 61/808594. 

Claim Rejections - 35 USC § 112
Enablement
Claims 1, 5, 6, 9, 13, 15, 17, 19, 21, 87, 89, 90 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 is drawn to "A method of making a mutation in a target polynucleotide sequence in an isolated human pluripotent stem cell comprising contacting the human pluripotent stem cell with a clustered regularly interspaced short palindromic repeats-associated (Cas) protein and no more than one guide ribonucleic acid sequence that hybridizes to a target site in the target polynucleotide sequence such that the target polynucleotide sequence is cleaved and an indel mutation in the target polynucleotide sequence occurs, wherein the efficiency of making the mutation in the target polynucleotide sequence is at least about 50%, wherein the Cas protein is a Cas9 protein or a functional portion thereof.”
Art at the time of filing
Nucleases 
The art of inactivating genes using nucleases was unpredictable because undue experimentation was required to determine the specific structure of the combination of nuclease target sequence required to inactivate a gene.  
Jinek (eLife, Jan. 2013, pg 1-9) taught making site specific double strand breaks in genomic DNA using ZFNs or TALEN was limited by the need to engineer a specific “It was unknown whether such a bacterial system would function in eukaryotic cells” (pg 2, line 1).  Jinek used a “human codon optimized” Cas9 and guide RNA specific for CLTA gene previously targeted and edited using ZFNs (pg 2, 2nd full paragraph). 
Cho (Nature Biotech., published online on January 29, 2013, Vol. 31(3), pp. 230-232, 2013) disclosed methods for altering target polynucleotide sequences in mammalian cells using CRISPR-Cas9 systems with efficiencies of up to 33% (see 2nd para on pg 231), specifically the CCR5 locus with mutation frequencies of 2% to 18% (pg 230, col. 2, 2nd para).  Cho did not presort the cells for those containing the Cas protein and then clonally expand single cells before calculating the efficiency of alteration as described by applicants on pg 99 at the end of paragraph 324 (clones are mentioned in para 325 on p99 and refer to Table S1; however, Table S1 was missing from the instant application but was added on 1-25-16).  The cells in Cho were not presorted to include only those cells containing Cas9 protein (pg 231, 2nd para). 
Mali (Science, Feb. 15, 2013, Vol. 339, No. 6121, pg 823-826) described RNA-guided human genome double stranded breaks made using Cas9 codon-optimized for human cells.  Mali disclosed examples using one guide RNA and examples using two guide RNAs with mutation frequencies up to 25% (pg 824, col. 2).  Mali did not presort the cells for those containing the Cas protein and then clonally expand single cells 
Ding (Cell Stem Cell, 2013, Vol. 12, pg 393-394) was published online 4-4-16, the same day as the effective filing date of the instant application.  Ding made double stranded breaks in isolated human embryonic stem cell lines using Cas9 codon-optimized for human cells, and presorted and cloned the cells to obtain 51-79% efficiency in targeting (pg 393, col. 3, line 7).  The targeted cells were subjected to "fluorescence-activated cell sorting (FACS) after 24-48 hours, clonal expansion of single cells, and screening for mutations at the genomic target site via PCR." 
 Since the effective time of filing (4-4-13), Cong (Science, Oct. 11, 2013, Vol. 339, No. 6121, pg 819-823) made double stranded breaks in mammalian cells using Cas9 codon optimized for human cells using one guide RNA (see second and third columns on p. 820) and examples using two guide RNAs (see first and second columns on p. 822). The mutation frequencies disclosed were up to 27% (see Table S 1).  Cong taught “multiplex genome engineering” using protocols and reagents not disclosed by applicants (i.e. “a single CRISPR array encoding a pair of EMX1- and PVALB-targeting spacers” (pg 4, para 2); Fig. 2 on pg 7 shows the strategy for the location of 5 protospacers of the human EMX1 gene with corresponding protospacer-adjacent motif (PAM)).  Cong did not presort the cells for those containing the Cas protein and then clonally expand single cells before calculating the efficiency of alteration as described by applicants on pg 99 at the end of paragraph 324 (see “Surveyor Assay in Supp. Materials and Methods of Cong). 

Musunuru (2015/0071889) taught: “It is worth noting that the requirement for a G(N)19NGG target sequence somewhat limits site selection. Because either DNA strand can be targeted, a target sequence occurs on average every 32 basepairs. This is no barrier for gene knockout, where any coding sequence can be targeted, but it may present difficulties when trying to knock in or correct a mutation at a specific location. However, the requirement for a G at the start of the protospacer is dictated by the use of the U6 promoter to express the gRNA, and alternative CRISPR/Cas systems can relieve this requirement (Cong et al., Science 339:819-823 (2013)). This allows for the use of (N)20NGG target sequences, which are found on average every 8 basepairs.” (pg 32, para 293). 
Brandl (FEBS Open Bio., 2015, Vol. 5, pg 26-35) taught unexpected “off-target” insertions causing unexpected phenotypes occur when using Cas9 (pg 29, col. 2, line 15-20; pg 31, Fig. 4 caption). 
Since the time of filing, Chang (Scientific Reports, Feb. 29, 2016, pg 1-12) describes unexpected “off-target” phenotypes using Cas9 (pg 3, last line; pg 4, lines 1-5; pg 6, last 3 lines). 


B2M
Pg 46, para 169, teaches B2M is associated with the heavy chain of MHC class I molecules which are expressed on the surface of almost all nucleated cells. The human B2M gene was known (Gene ID 567). B2M has been observed in the serum of normal subjects and in elevated amounts in urine in patients with Wilson disease, cadmium poisoning, and various conditions leading to renal tubular dysfunction. A homozygous ala11pro mutation in B2M is reported in subjects having familial hypercatobolic hypoproteinemia. A heterozygous asp76asn mutation in the B2M gene is reported in subjects with familial visceral amyloidosis. However, no information about using a B2M gene as a safe harbor gene can be found. 
Teachings in the specification
Example 1
Example 1 (pg 98) teaches making a double stranded break in a human gene in a human pluripotent cell line (para 324) by transfecting the cell line with a plasmid encoding a human codon-optimized Cas9 gene subcloned with a C-terminal nuclear localization signal as described by Mali and a reporter protein operably linked to a CAG promoter and 2A peptides and a plasmid encoding guide RNA operably linked to the human U6 polymerase III promoter.  
Pg 99, para 324, taken with Table S1 teach the efficiencies obtained using Cas9 in Example 1 that are at least 50% as claimed are limited to using Cas9 codon-optimized for human and a single gRNA in a human pluripotent cell line, FACS sorting transfected cells, clonally expanding the clones, and screening (last sentence), and that homozygous mutant efficiency is excluded from “at least 50% efficiency”.
Example 2 
Example 2 (pg 103) describes targeting “clinically relevant genes” in primary somatic cells. Pg 103, para 333, CRISPR strategies were known to work in cell lines (Cong, Jinek, Mali), human pluripotent stem cells (Ding) and mouse zygotes (Wang), rat zygotes (Li) and monkey zygotes (Niu). Pg 103, para 335, teaches the inventors sought to test using CRISPR strategies to target CCR5 or B2M in primary cells, specifically CD34+ cells; however, “single guide strategy yielded very low to undetectable mutational rates in HPCs and T cells, despite high efficiencies in cell lines 293T and K562” (para bridging pg 103-104). The results are in Fig. 4 (pg 104, para 338). 
Fig. 4 compares single strategy guide in primary cells and cell lines. Means for designing gRNA and target sequences in human genes were available at http://CRISPR.mit.edu (pg 36, para 132). Fig. 4A shows target sequences for a “a schematic illustrating CRISPR-targeting sites in the CCR5 locus (single guides). Fig .4D shows the results of targeting the B2M locus with single guide RNAs in 293T cells. Fig. 4E shows the results of flow cytometry analysis using a single guide strategy targeting B2M in 293T cell, which demonstrates that B2M CRISPRs ablate B2M surface expression with high efficiency.”  (pg 37, lines 4-9). 
Pg 104, paragraph 340, states: “[s]urprisingly, the same guide RNAs [L1, 6, 10] that resulted in up to 60% cutting efficiency in a cell line (B2M in 293T cells, Fig. 4) revealed ineffective in somatic cells (Fig. 4).” Therefore, obtaining “at least 50%” efficiency as required in claim 1 is limited to cell lines and excludes primary cells as broadly encompassed by claim 1. 
Pg 105, para 344, states: “FIGS. 4A-4E demonstrate that the single guide strategy achieves high efficiency genome editing in cell lines, but not in clinically relevant primary somatic cells.”
The efficiencies obtained in Example 2 that are at least 50% as claimed are limited to using Cas9 codon-optimized for human and a single gRNA in a human cell line. Example 2 teaches using two or more gRNA or primary cells as encompassed by claim 1 cannot result in at least 50% efficiency as claimed. 
Example 3
Example 3 (pg 108) describes targeting a Fgm gene in mouse zygotes using gRNA and CRISPR modified “in which pseudouridine and 5-methyl-cytosine are reacted with unmodified nucleotides and randomly integrated into the resulting modified Cas9 mRNA”. Paragraph 365 states Fig. 11 shows 63 mutant mice out of 65 with efficiency of 97%; however, Figure 11 cannot be found. The efficiency of 97% obtained in Example 3 is limited to using mRNA encoding a Cas9 that has psuedouridine and 5m substituted for uracil and a single gRNA in mouse zygotes; however, Example 3 does not teach the target sequence of the mouse Fgm gene or the gRNA used to target it such that a mutation occurs, and Example 3 does not teach any of the mutations are deletions as required in claim 1. 
Example 4 
Example 4 (pg 108) describes targeting the CCR5 gene in human CD34+ primary cells using Cas9 [codon-optimized for humans] in combination with single or double gRNAs (pg 109, lines 1-4), sorting the cells (pg 109, line 1), and observing “on-target” vs “off-target” mutations. Example 4 refers to Fig. 10-17, none of which can be found. The end of paragraph 368 on pg 110 states mutagenesis efficiency was high but does not teach efficiency for making a deletion was at least 50% as required in claim 1. 
Figures
Fig. 1 describes over 100 guide RNA sequences for targeting the human CCR5 gene (pg 36, para 129).  
Fig. 2 describes over 100 guide RNA sequences for targeting the human CXCR4 gene (pg 36, para 130).  
Fig. 4 is discussed in Example 2
Fig. 5A-C compared single and double gRNA strategies for targeting CCR5 in the K562 cells. The efficiency of single gRNAs in Fig. 5B cannot be determined because Fig. 5B is so blurry. However, the results are limited to targeting CCR5 in the K562 cell line (pg 37, paragraph 133). Fig. 5C shows a generic schematic for “double B2M CRISPR.” Pg 105, para 344, states “the double guide strategy consistently and 
Fig. 6 relates to a double guide strategy in [human?] CD34+ primary cells. 
Figs. 7A, 7B and 7C compared single and double gRNA strategies for targeting B2M in primary cells and the 293T cell line (pg 37-38). Fig. 7A-7C “demonstrate that in contrast to primary cells, the double guide strategy does not improve B2M editing efficiency in 293T cells. Fig. 7A shows the gating strategy for flow cytometry analysis of 293T cells electroporated with 1 pg Cas9 plus either 0.5 pg gRNA or 0.25 pg + 0.25 pg gRNA targeting B2M 72 hours post-transfection in a 6-well format. Fig. 7B shows the results of a SURVEYOR assay with B2M CRISPR gRNAs in 293T cells (72 h). Fig. 7C shows that the double guide strategy does not improve B2M cutting efficiency in 293T cells, in contrast to the double guide strategy which significantly improves B2M cutting efficiency in primary cells (Fig. 5).” 
Pg 93, para 324, teaches the gRNA was introduced separately using a "20 nucleotide protospacer for each gRNA" (pg 93, lines 8-9).

REJECTION
The specification fails to teach how to use Cas and one gRNA that targets B2M to make any mutation in an isolated human pluripotent stem cell with at least 50% efficiency as broadly encompassed by claim 1. Claim requires using no more than one gRNA to make any mutation in any isolated human pluripotent stem cell. Claim 1 encompass using any Cas9 protein, and performing the method with or without cloning the cell. Claim 1 also encompasses making a mutation using Cas and gRNA in combination with a homology dependent repair (HDR) template. Claim 1 encompasses obtaining 50% “efficiency (mutants/clones screed)” [“Mutants include single 
Musunuru (2015/0071889) taught: “It is worth noting that the requirement for a G(N)19NGG target sequence somewhat limits site selection. Because either DNA strand can be targeted, a target sequence occurs on average every 32 basepairs. This is no barrier for gene knockout, where any coding sequence can be targeted, but it may present difficulties when trying to knock in or correct a mutation at a specific location. However, the requirement for a G at the start of the protospacer is dictated by the use of the U6 promoter to express the gRNA, and alternative CRISPR/Cas systems can relieve this requirement (Cong et al., Science 339:819-823 (2013)). This allows for the use of (N)20NGG target sequences, which are found on average every 8 basepairs.” (pg 32, para 293). Brandl (FEBS Open Bio., 2015, Vol. 5, pg 26-35) taught unexpected “off-target” insertions causing unexpected phenotypes occur when using Cas9 (pg 29, col. 2, line 15-20; pg 31, Fig. 4 caption). Since the time of filing, Chang (Scientific Reports, Feb. 29, 2016, pg 1-12) describes unexpected “off-target” phenotypes using Cas9 (pg 3, last line; pg 4, lines 1-5; pg 6, last 3 lines). Catherine Goh (“CRISPR – What can go wrong and how to deal with it”, April 11, 2017, pg 1-7) described the difficulties with CRISPR may not result in any desired phenotype or an unexpected phenotype (pg 1).
Example 1 (pg 98) teaches making a double stranded break in a human gene in a human pluripotent cell line (para 324) by transfecting the cell line with a plasmid encoding a human codon-optimized Cas9 gene (Mali) and gRNAs. The genes targeted were AKT2, cCELSR2, CIITA, GLUT4, LINC00116, SORT1, LDLR (pg 99, para 325). Table S1 (pg 101) describes gRNA target sequences for use in combination with 
    PNG
    media_image1.png
    452
    844
    media_image1.png
    Greyscale

Applicants do not teach the structure of any mutants in Table S1 or that any specific desired mutation was obtained in any gene. The specification does not teach how to use “mutant” human pluripotent cells described in Table S1. The specification does not correlate any of the “mutants” to any specific, desired insertion, deletion, modification, point mutation, knock out, knockin, etc. of the genes that has an enabled use. Specifically, the “mutants” in Table S1 do not correlate to any specific, desired insertion, deletion, modification, point mutation, knock out, knockin of the elected B2M gene. More specifically, Table S1 describes the structure of the gRNA target for various human gene; however, applicants do not teach the specific location of a (N)20NGG target sequence in a human B2M gene or any gRNAs that target a human B2M gene. The specification does not teach any specific desired mutation in a B2M gene, or how to use human pluripotent cells with any indel in any target region of a B2M gene. 
clones screened”). Claim 1 encompasses using any Cas9 in human cells; however, pg 99, para 324, taken with Table S1 is limited to obtaining 50% mutants using Cas9 codon-optimized for human. These elements are missing from claim 1 and appear to be essential to obtaining 50% efficiency. Applicants do not compare 50% efficiency in “mutants/clones” to non-clones or non-codon optimized Cas9. 
Claim 1 encompasses incorporating a DNA template into the target site; however, applicants do not teach the homology arms or precise nucleic acid sequence in an HDR template compatible with the target sequences in Table S1 that allow a precise, desired genetic modification with an enabled use as broadly encompassed by the claims.
Given the unpredictability of obtaining the desired phenotype using CRISPR and the unpredictability of genetically modified phenotypes (Teglund) taken with the lack of guidance in the specification, it would have required those of skill undue experimentation to use Cas and gRNA described in Example 1 to make any mutation 

Example 2 (pg 103) is summarized above and is limited to using CRISPR strategies to target CCR5 or B2M in a non-disclosed species of primary cells, specifically CD34+ cells; however, “single guide strategy yielded very low to undetectable mutational rates in HPCs and T cells, despite high efficiencies in cell lines 293T and K562” (para bridging pg 103-104). Fig 1 and 4A discussed in Example 2 describe gRNA target sequences in a human CCR5 for use in combination with CRISPR (pg 36, para 129 and 132); however, applicants do not teach the specific location of a (N)20NGG target sequence in the CCR5 gene, the specific structure of a “mutation” obtained after targeting that specific sequence, or that any “mutants” obtained by targeting those sequences have any specific, desired genetic modification with any specific, desired enabled use. Applicants do not teach the homology arms or precise nucleic acid sequence in an HDR template compatible with the target sequences in Fig. 1 or 4A that allow a precise, desired genetic modification with an enabled use as broadly encompassed by the claims. “Fig. 4A (right panel) shows the editing efficiency of 7 of selected guides (% indels) was measured by a CEL surveyor assay” (last two lines of pg 36). 

    PNG
    media_image2.png
    199
    150
    media_image2.png
    Greyscale
 
Fig. 4A shows none of the gRNAs provided at least 50% efficiency as required in claim 1 (35%, 22%, 30%, 40%, 28%, 24%, 36%). 
Fig. 4C is merely a generic schematic for gRNAs L1, L2, 1, 2,… …12 that target regions in a [human?] B2M gene (but pg 37, line 4 says it’s a schematic of the CCR5 gene). The structures of L1, 4, 6 and 10 gRNA (the only conditions <%50) are not disclosed and cannot be discerned from the generic schematic in Fig. 4C. Overall, Fig. 4C does not teach the specific gRNA sequences for B2M (or CCR5). 
Fig. 4D shows the percentage of “B2M deficient cells” using single gRNAs. 

    PNG
    media_image3.png
    824
    413
    media_image3.png
    Greyscale


Applicants do not teach the type of “primary” cells used in Example 2 or correlate the “primary cells” to human pluripotent stem cells such that at least 50% efficiency is obtained as required in claim 1. Fig. 1 and 4A describes the structure of the gRNA target for targeting the human CCR5 gene, but applicants do not teach the location of the target within the CCR5 gene or correlate them to the B2M gene as elected by applicants or any gene as broadly encompassed by claim 1. Fig. 4A show efficiencies of CCR5, none of which are above 50%. Fig. 4D shows efficiencies of B2M deficient cells; however, applicants do not teach the structure of the mutants, that any specific desired mutation was obtained in the genes, or how to use the mutants. Applicants do not correlate the B2M “mutants” in Fig. 4D to a specific, desired mutation in the elected B2M gene or teach how to use them. Specifically, the B2M “mutants” in Fig. 4D do not correlate to any specific, desired insertion, deletion, modification, point mutation, knock out, knockin, etc. of the B2M gene (or any other gene) with an enabled use. 
[s]urprisingly, the same guide RNAs [L1, 6, 10] that resulted in up to 60% cutting efficiency in a cell line (B2M in 293T cells, Fig. 4) revealed ineffective in somatic cells (Fig. 4).” Therefore, obtaining “at least 50%” efficiency as required in claim 1 is limited to cell lines and excludes primary cells as broadly encompassed by claim 1. Pg 105, para 344, states: “FIGS. 4A-4E demonstrate that the single guide strategy achieves high efficiency genome editing in cell lines, but not in clinically relevant primary somatic cells.” Fig. 7C confirms the unpredictability of using any gRNA to obtain at least 50% efficiency (L1 alone provided 52.21% efficiency while L2 alone provided 29.56% efficiency; L1+L2 provided 59.21% efficiency while L1+8 provided 49.36% efficiency). The efficiencies obtained in Example 2 that are at least 50% as claimed are limited to using codon-optimized Cas9 and a single gRNA in cell lines, “but not in clinically relevant primary somatic cells” and not necessarily in human pluripotent cells as required in claim 1. 
Given the unpredictability for determining gRNAs that would provide at least 50% efficiency established by applicants (see paragraph above), the unpredictability of obtaining the desired phenotype using CRISPR and the unpredictability of genetically modified phenotypes (Teglund), the lack of guidance by applicants regarding the structures of the gRNAs target sequences for the B2M gene used to obtain the efficiency data in Fig. 4D, the fact that only SOME of the efficiencies in Fig. 4D were  it would have required those of skill undue experimentation to use the teachings of Example 2 to determine how to use only one gRNA that targets the B2M gene (or CCR5 gene or any other gene) and any CRISPR to make any mutation in a human pluripotent cell with at least 50% efficiency as required in claim 1. 

Example 3 (pg 108) describes targeting a Fgm gene in mouse zygotes using gRNA and CRISPR modified “in which pseudouridine and 5-methyl-cytosine are reacted with unmodified nucleotides and randomly integrated into the resulting modified Cas9 mRNA”. Paragraph 365 states Fig. 11 shows 63 mutant mice out of 65 with efficiency of 97%; however, Figure 11 cannot be found. The efficiency of 97% obtained in Example 3 is limited to using mRNA encoding a Cas9 that has psuedouridine and 5m substituted for uracil and a single gRNA in mouse zygotes; however, Example 3 does not teach the target sequence of the mouse Fgm gene or the gRNA used to target it such that a mutation occurs. The efficiencies in Example 2 are generic to “mutations” not “deletions” as required in claim 1.  Given the lack of guidance regarding the structure of the target sequences of the gRNAs used, it would have required those of skill undue experimentation to recapitulate Example 3 to obtain at least 50% efficiency in making a mutation as required in claim 1 by targeting a Fgm gene in a mouse zygote with gRNA, specifically to make a deletion in an Fgm gene in a mouse zygote. 
Example 4 (pg 108) describes targeting the CCR5 gene in human CD34+ primary cells using Cas9 [codon-optimized for humans] in combination with single or 
Figures
Fig. 1 and 2 teach gRNA for the human CCR5 and CXCR4 genes (pg 36).  
Fig. 4 is discussed above under Example 2.
Fig. 5A-C compared single and double gRNA strategies for targeting CCR5 in the K562 cells. The efficiency of single gRNAs in Fig. 5B cannot be determined because Fig. 5B is so blurry. However, the results are limited to targeting CCR5 in the K562 cell line (pg 37, paragraph 133). Fig. 5D shows a generic schematic for “double B2M CRISPR.” Fig. 5 is discussed on pg 105, para 344. Fig. 5 cannot be used to enable those of skill to obtain “at least 50%” efficiency in making a deletion in a gene as required in claim 1. 
Fig. 6 relates to a double gRNA strategy in [human?] CD34+ primary cells but teaches efficiencies below “at least 50%” as required in claim 1. Fig. 6 cannot be used to enable those of skill to obtain “at least 50%” efficiency in making a deletion in a gene as required in claim 1.
Figs. 7A, 7B and 7C compared single and double gRNA strategies for targeting B2M in primary cells and the 293T cell line (pg 37-38). Fig. 7A-7C “demonstrate that in contrast to primary cells, the double guide strategy does not improve B2M editing efficiency in 293T cells. Fig. 7A shows the gating strategy for flow cytometry analysis of 293T cells electroporated with 1 pg Cas9 plus either 0.5 pg gRNA or 0.25 pg + 0.25 pg gRNA targeting B2M 72 hours post-transfection in a 6-well Fig. 7C shows single L1, L2 and 8 gRNA, but only L1 had “at least 50%” efficiency as required in claim 1. Fig. 7C and the specification as a whole do not teach the target sequence of the B2M gene or the L1, L2, or 8 gRNAs used to target it such that a mutation occurs. Fig. 7 does not teach the type of cell used. The efficiencies in Fig. 7C are generic to “mutations” not “deletions” as required in claim 1.  Given the teachings in the specification taken with the art at the time of filing and unpredictability in efficiency of cell lines vs. primary cells, it would have required those of skill undue experimentation to make/use the reagents in Fig. 7 to obtain “at least 50%” efficiency in making a deletion as required in claim 1. If applicants provide the structure of the specific gRNA (L1) that caused “at least 50%” efficiency, teach the type of cell used (cell line vs. primary cell), and show the mutations were “deletions”, claim 1 would be limited to that type of cell and exclude the other type of cell, and would be limited to only those gRNA that provide “at least 50% efficiency” in making a deletion (because of the unpredictability of efficiencies in Fig. 4D). 
Other 
Pg 8, 2nd to last paragraph, of the response filed 1-28-21 refers to a mouse zygote as an embryonic pluripotent stem cell. If that is the case, then the human pluripotent stem cell of claim 1 encompasses a human zygote. Applicants fail to teach how to make/use a genetically modified human zygote as encompassed by claim 1. 
Response to arguments

Furthermore, claim 1 encompasses i) obtaining 50% efficiency of homozygous mutants, ii) using a non-cloned human pluripotent cell, and iii) using any Cas9 in human cells; however, efficiency for “homozygous mutants” was below 50%, Table S1 is limited to obtaining 50% mutants in cloned human pluripotent cell using Cas9 codon-optimized for humans. These elements are missing from claim 1 and appear to be essential to obtaining 50% efficiency. Applicants do not compare 50% efficiency in clones using Cas9 codon-optimized for humans to non-clones or non-codon optimized Cas9. 

Written Description
Claims 1, 5, 6, 9, 13, 15, 17, 19, 21, 87, 89, 90 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The specification lacks written description for the specific structure of a human pluripotent cell with any indel in any gene as broadly encompassed by claim 1, for obtaining 50% efficiency in making an indel in a gene of any human pluripotent cell using any Cas9 as broadly encompassed by claim 1 other than cloned human pluripotent cells and Cas9 codon-optimized for humans, or the specific structure of a guide RNA target sequence required to make any indel in the B2M gene in a human pluripotent cell with at least 50% efficiency as required in claim 1. 
The breadth of claim 1, the state of the art and unpredictability of using nucleases to cleave genes of interest, and the examples are summarized above. 
An adequate written description of reagents and final product of a method requires more than a mere statement that it is part of the invention and reference to a 
The Examples and Figures and their deficiencies are described above. 
Example 1 (pg 98) teaches making a double stranded break in a human gene in a human pluripotent cell line (para 324) by transfecting the cell line with a plasmid encoding a human codon-optimized Cas9 gene (Mali) and gRNAs. The genes targeted were AKT2, cCELSR2, CIITA, GLUT4, LINC00116, SORT1, LDLR (pg 99, para 325). Table S1 (pg 101) describes gRNA target sequences for use in combination with CRISPR. Applicants do not teach the structure of any mutants in Table S1 or that any specific desired mutation was obtained in any gene. The specification does not teach how to use “mutant” human pluripotent cells described in Table S1. The specification does not correlate any of the “mutants” to any specific, desired insertion, deletion, modification, point mutation, knock out, knockin, etc. of the genes that has an enabled use. Specifically, the “mutants” in Table S1 do not correlate to any specific, desired insertion, deletion, modification, point mutation, knock out, knockin of the elected B2M gene. More specifically, Table S1 describes the structure of the gRNA target for various 
Accordingly, the specification lacks written description for any specific “indel mutation” in any gene, obtaining 50% efficiency using non-cloned human pluripotent cells and non-codon-optimized Cas9, or any specific gRNA target sequence for the elected B2M gene as required in claim 1. 
This analysis is the same for each of the other Examples and Figures 1, 2, 4 and 7 for reasons cited above. 
Response to arguments
Applicants argue Table S1 shows indels in human pluripotent cells can be at least %50 efficient. Therefore, applicants conclude claim 1 has written description. Applicants’ argument is not persuasive. Applicants do not teach the structure of any mutants in Table S1 or that any specific desired mutation was obtained in any gene. The specification does not teach how to use “mutant” human pluripotent cells described 
Furthermore, claim 1 encompasses i) obtaining 50% efficiency of homozygous mutants, ii) using a non-cloned human pluripotent cell, and iii) using any Cas9 in human cells; however, efficiency for “homozygous mutants” was below 50%, Table S1 is limited to obtaining 50% mutants in cloned human pluripotent cell using Cas9 codon-optimized for humans. These elements are missing from claim 1 and appear to be essential to obtaining 50% efficiency. Applicants do not compare 50% efficiency in clones using Cas9 codon-optimized for humans to non-clones or non-codon optimized Cas9. 
Applicants point to para 365 in Example 3 which discusses results in mouse zygotes. Applicants’ argument is not persuasive because Example 3 does not teach the target site for the elected B2M gene, the gRNA for targeting B2M, the target site for any human gene, using non-codon-modified Cas9, or how to use mouse zygotes with any of the Fgm indels shown in Fig. 11B.



Conclusion
No claim is allowed.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on 571-272-0735.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632